1. Vaccination against bluetongue (
Before the vote:
Madam President, ladies and gentlemen, I would like to speak briefly just to underline the importance of the Wojciechowski report on bluetongue for an institutional issue which concerns us all.
As far as the content is concerned, there is no conflict between the Commission, Parliament and the Council. However, the inclusion of the correlation tables in the text remains a very sensitive issue. Despite the fact that the Council was totally opposed to it, the Committee on Agriculture and Rural Development decided to vote for a text that includes the correlation tables, which oblige Member States to report on transposition of the directive.
It is now up to the Council to decide whether to accept the correlation tables and conclude the agreement at first reading, or to answer to European farmers for causing the bluetongue vaccination campaign to be missed this year in order not to give way on this point.
I believe that this report can act as a precedent in future negotiations with the Council. We must be united and determined in calling for maximum transparency from Member States and in defending total compliance with EU law.
I believe the rapporteur would also like the floor.
rapporteur. - (PL) Madam President, in principle, Mr De Castro has said what I wanted to say. I would merely add my voice to the appeal that the Council should not throw up obstacles to the rapid implementation of the new directive. The correlation tables are a start and a precedent which, in my opinion, will create best practice for the future, and will help to monitor more easily the compliance of European law with national law.